DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed for application 16/049,216 after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 15 July 2022 has been entered.
Claim 1 has been amended.
Applicant’s arguments regarding the prior art rejections as presented in the previous Office action are considered moot in light of the new grounds of rejection.
Claims 1-20 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 10, 13-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bernat, Francesc Guim (U.S. 2019/0068693) (Hereinafter Bernat) in view of Han et al. (PacketShader: A GPU-Accelerated Software Router) (Hereinafter Han – art made of record), and further in view of Aloni et al. (U.S. 7,620,057) (Hereinafter Aloni).
As per claim 1, Bernat discloses a method for improving network-related performance for accelerated processing devices (“APDs”) (see for example Bernat, this limitation is disclosed such that there is a method of predicting network behavior of an accelerator; paragraph [0104]. Performance of an accelerator and the function it is performing can be improved by increasing the power envelope of the accelerator; paragraph [0083]), the method comprising:
predicting that a networking command is to be executed on an APD (see for example Bernat, this limitation is disclosed such that a network analyzer collects and analyzes telemetry for a NIC at an accelerator sled (i.e. APD), and predicts network bandwidth, outages, or downtime of the network in the future for network functions; paragraph [0104]. A NIC is interchangeably referred to in the disclosure as a host fabric interface (HFI) and performs functions on its local processor; paragraph [0055]).
Although Bernat discloses an accelerated processing device (APD), Bernat does not explicitly teach predicting including one of: detecting that a device makes a device command queue that includes a network command active, or detecting, by a device, of an instruction or command to issue a network command from a device command queue of a device to a network interface controller (“NIC”), responsive to the predicting, sending a pre-fetch request, to the NIC, to pre-fetch a first network queue metadata that identifies a device command queue, or to pre-fetch a second network queue metadata that identifies a network command queue specified by or associated with the network command.
However, Han discloses predicting including one of: 
detecting that an APD makes an APD command queue that includes a network command active, or detecting, by an APD, of an instruction or command to issue a network command from the APD command queue of the APD to a network interface controller (“NIC”) (see for example Han, this limitation is disclosed such that GPUs (i.e. a GPU being an accelerated processing device (APD)) are used for general packet processing; p.196 section 2. A GPU-accelerated IPv4 table lookup runs in the following order. In a pre-shading step, a worker thread fetches a chunk of packets. The worker thread collects packets that require slow-path processing (e.g., destined to local, malformed, TTL expired, or marked as wrong IP checksum by NICs) and passes them onto a Linux TCP/IP stack. For the remaining packets the worker thread updates TTL and checksum fields, gathers destination IP addresses into a new buffer, and passes the pointer to a master thread. In a shading step, the master thread transfers the IP addresses into the GPU memory and launches the GPU kernel to perform the table lookup. The GPU kernel returns a pointer of the buffer holding the next-hop information for each packet. The master thread copies the result from device memory to host memory, and then passes it to the worker thread. In a post-shading step, the worker thread distributes packets into NIC ports based on the forwarding decision; p.203 section 6.2.1), and
responsive to the predicting, sending a pre-fetch request, to the NIC, to pre-fetch a first network queue metadata that identifies the APD command queue, or to pre-fetch a second network queue metadata that identifies a network command queue specified by or associated with the network command (see for example Han, this limitation is disclosed such that a packet I/O engine perform software prefetch, prefetching packet descriptor and packet data of a next packet from the NIC into CPU cache in parallel; p.199 section 4.3). 
Bernat in view of Han is analogous art because they are from the same field of endeavor, networking.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Bernat by pre-fetching and using GPU based networking as taught by Han because it would enhance the teaching of Bernat with an effective means of using a GPU-accelerated software router framework with the benefit of low cost and high programmability (as suggested by Han, see for example p.195 col.2 ¶3).
	Although Bernat in view of Han discloses responsive to predicting, sending a pre-fetch request, to NIC, to pre-fetch a first network queue metadata that identifies the APD command queue, or to pre-fetch a second network queue metadata, Bernat in view of Han does not explicitly teach that a second network queue metadata identifies a network command queue specified by or associated with a network command.
However, Aloni discloses that a second network queue metadata identifies a network command queue specified by or associated with a network command (see for example Aloni, this limitation is disclosed such that upon determining the context will be required, the context manager may pre-fetch required context data from an MMU and place the context data in its own cache; col.23 lines {25}-{37}. Context data (i.e. second network queue metadata) comprises identifying regions of cache (i.e. identifies a network command queue…associated with the network command); col.33 lines {40}-{44}).
Bernat in view of Han is analogous art with Aloni because they are from the same field of endeavor, networking.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Bernat in view of Han by pre-fetching as taught by Aloni because it would enhance the teaching of Bernat in view of Han with an effective means of reducing the latency of operations (as suggested by Aloni, see for example col.23 lines {25}-{37}).
As per claim 4, Bernat in view of Han, further in view of Aloni discloses the method of claim 1, wherein the network interface controller (“NIC”) in the same computer as the APD (see for example Bernat, this limitation is disclosed such that offloading network functions is for a NIC of the accelerator sled; paragraph [0104]).
As per claim 5, Bernat in view of Han, further in view of Aloni discloses the method of claim 4 (see rejection of claim 4 above).
Bernat does not explicitly teach in response to a pre-fetch request, pre-fetching network queue metadata into hardware slots of a NIC.
However, Aloni discloses in response to the pre-fetch request, pre-fetching network queue metadata into hardware slots of the NIC (see for example Aloni, this limitation is disclosed such that context managers in a NIC look ahead to operations that are queued by corresponding queue managers in order to determine which items of context data will be required when those operations come up for processing. Upon determining, the context manager [in the NIC] prefetch the required context data and place said context data in its own caches (i.e. “prefetching network queue metadata into hardware slots of the NIC”); col.23 lines {25}-{37}). 
As per claim 6, Bernat in view of Han, further in view of Aloni discloses the method of claim 1, Bernat further disclosing an APD (see for example Bernat, this limitation is disclosed such that there are accelerator devices (i.e. “an APD”) connected to a NIC; paragraph [0083]). Bernat does not explicitly teach that a device command queue is associated with a network command queue by one of an application, driver, or command processor.
However, Aloni discloses that a device command queue is associated with a network command queue by one of an application, driver, or command processor (see for example Aloni, this limitation is disclosed such that interactions with a NIC are controlled through a driver; col.6 lines {7}-{21}).
Regarding claim 10, it is a system claim having similar limitations cited in claim 1.    Thus, claim 10 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 13, it is a system claim having similar limitations cited in claim 4.    Thus, claim 13 is also rejected under the same rationales as cited in the rejection of claim 4.
Regarding claim 14, it is a system claim having similar limitations cited in claim 5.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim 5.
Regarding claim 15, it is a system claim having similar limitations cited in claim 6.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 6.
Regarding claim 19, it is a system claim having similar limitations cited in claim 1.    Thus, claim 19 is also rejected under the same rationales as cited in the rejection of claim 1.

Claims 2-3, 11-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bernat (U.S. 2019/0068693) in view of Han et al. (PacketShader: A GPU-Accelerated Software Router), further in view of Aloni (U.S. 7,620,057) as applied to claims 1, 10, and 19 above, respectively, and further in view of Anke et al. (U.S. 2007/0232230) (Hereinafter Anke).
As per claim 2, Bernat in view of Han, further in view of Aloni discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein the APD command queue is included in a set of APD command queues, each of which are either active or inactive on the APD, wherein the APD executes commands from active APD command queues but not from inactive APD command queues.
However, Anke discloses the limitation wherein the APD command queue is included in a set of APD command queues, each of which are either active or inactive on the APD, wherein the APD executes commands from active APD command queues but not from inactive APD command queues (see for example Anke, this limitation is disclosed such that transmission occurs from the queue with an open communication channel; paragraph [0017]).
Bernat in view of Han, further in view of Aloni is analogous art with Anke because they are from the same field of endeavor, networking.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Bernat in view of Han, further in view of Aloni by buffering data until an open channel is available as taught by Anke because it would enhance the teaching of Bernat in view of Han, further in view of Aloni with an effective means of predicting the likelihood of network availability (as suggested by Anke, see for example paragraph [0017]).
As per claim 3, Bernat in view of Han, further in view of Aloni, further in view of Anke discloses the method of claim 2, wherein each APD command is associated with a network command queue (see for example Manula, this limitation is disclosed such that queue pairs are used, with each queue pair including a send queue (network command queue); paragraph [0028]).
Regarding claim 11, it is a system claim having similar limitations cited in claim 2.    Thus, claim 11 is also rejected under the same rationales as cited in the rejection of claim 2.
Regarding claim 12, it is a system claim having similar limitations cited in claim 3.    Thus, claim 12 is also rejected under the same rationales as cited in the rejection of claim 3.
Regarding claim 20, it is a system claim having similar limitations cited in claim 2 and 4 or 6.  Thus, claim 20 is also rejected under the same rationales as cited in the rejection of claim 2 and 4 or 6.

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bernat (U.S. 2019/0068693) in view of Han (PacketShader: A GPU-Accelerated Software Router), further in view of Aloni (U.S. 7,620,057) as applied to claims 1 and 10 above, respectively, and further in view of Manula et al. (U.S. 2014/0181241) (Hereinafter Manula).
As per claim 7, Bernat in view of Han, further in view of Aloni discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein first network queue metadata indicates to a NIC a location of a first network command queue.
However, Manula discloses the limitation wherein first network queue metadata indicates to a NIC a location of a first network command queue (see for example Manula, this limitation is disclosed such that metadata includes information about where to place data; paragraph [0047]).
Bernat in view of Han, further in view of Aloni is analogous art with Manula because they are from the same field of invention, networking.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Bernat in view of Aloni by prefetching metadata about where to place data as taught by Manula because it would enhance the teaching of Bernat in view of Aloni with an effective means of optimizing send queue cache logic (as suggested by Manula, see for example paragraph [0048]).
As per claim 8, Bernat in view of Han, further in view of Aloni, further in view of Manula discloses the method of claim 7, further comprising: 
issuing, from the APD, network-related commands, to the NIC by placing the network-related commands into the first network command queue (see for example Manula, this limitation is disclosed such that commands are processed as work requests on queues of a queue pair; paragraph [0028]).
As per claim 9, Bernat in view of Han, further in view of Aloni discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein improving networking-related performance includes locating, by the NIC, the first network command using the first network queue metadata, and reading and executing commands from the first network command queue.
However, Manula discloses locating, by the NIC, the first network command using the first network queue metadata (see for example Manula, this limitation is disclosed such that metadata includes information about where to place data; paragraph [0047]); and
reading and executing commands from the first network command queue (see for example Manula, this limitation is disclosed such that work requests are executed; paragraph [0005]).
Bernat in view of Han, further in view of Aloni is analogous art with Manula because they are from the same field of invention, networking.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Bernat in view of Han, further in view of Aloni by prefetching metadata about where to place data as taught by Manula because it would enhance the teaching of Bernat in view of Han, further in view of Aloni with an effective means of optimizing send queue cache logic (as suggested by Manula, see for example paragraph [0048]).
Regarding claim 16, it is a system claim having similar limitations cited in claim 7.    Thus, claim 16 is also rejected under the same rationales as cited in the rejection of claim 7.
Regarding claim 17, it is a system claim having similar limitations cited in claim 8.    Thus, claim 17 is also rejected under the same rationales as cited in the rejection of claim 8.
Regarding claim 18, it is a system claim having similar limitations cited in claim 9.    Thus, claim 18 is also rejected under the same rationales as cited in the rejection of claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/            Examiner, Art Unit 2196